OPINION OF THE COURT BY
FREAR, J.
This is an action of assumpsit for $600.00 for moneys advanced and materials furnished by the plaintiff to the defendant’s decedent in his lifetime and interest thereon from January 1, 1879. The defendant pleaded among other things that the claim had not been presented to him within six months from the first publication of his notice to creditors as required by the statute, and proved this prima facie by showing that the first publication of the notice had been made in the English and Hawaiian languages respectively December 10 and 14, 1895, and that the claim had been presented to him July 7, 1896.
Plaintiff’s counsel then offered to show an earlier presentation of the claim in the form of a letter dated May 23, 1896, from plaintiff’s attorney in fact, H. E. Poor, to the defendant, and the latter’s reply thereto rejecting the same, dated May 25, 1896; also, since the description of the claim in the letter differed from that in the complaint, and in the presentation of *468July Y, 1896, be offered to sbow tbat it was tbe same claim by connecting tbe letter witb a sworn-statement of tbe claim in greater detail presented some ten years before to W. E. Oastle, wbo bad been appointed but bad declined to serve as administrator of tbis estate. Tbe case comes bere on an exception to tbe refusal of tbe Court to admit these letters in evidence and an exception to tbe judgment wbicb was thereupon rendered for the defendant.
Tbe plaintiff referred in bis complaint for a fuller description of bis claim, to a bill of particulars wbicb was a copy of tbe presentation of July Y, 1896, and tbe only ground for tbe refusal to admit evidence of an earlier presentation was, so far as we can discover, tbat tbe plaintiff bad limited himself by bis complaint to proof of tbat presentation alone. In our opinion tbis ruling was erroneous. Tbe error seems to have arisen from tbe use of tbe word “claim” in a double sense, or tbe confusion of tbe “claim” witb tbe “presentation of tbe claim.” It is true the plaintiff should not be allowed to prove á claim other than tbat declared on. But be did not attempt to do tbis. On tbe contrary, be expressly offered to prove tbat tbe claim presented May 23, 1896, was the' same as or at least included tbat declared on and described in tbe presentation of July Y, 1896. He did not declare on a claim in tbe sense of a request or presentation, whether made July Y, 1896, or at any other time, but on a claim in tbe sense of an alleged right to six hundred dollars and interest, and referred to tbe bill of particulars for a fuller description of tbe claim. He further alleged tbat tbe claim bad been presented within tbe time prescribed by law. Tbe fact tbat tbe document used as a bill of particulars bad been presented to tbe administrator on one occasion should not prevent proof tbat tbe claim therein described bad been presented to him on another occasion.
Whether tbe claim presented May 23, 1896, was tbe same as tbat declared on, or, whether, if tbe same, it was properly presented, or whether on tbe whole case judgment was rightly rendered for tbe defendant, we do not feel justified in deciding upon tbe record before us, especially in tbe absence of briefs..
A. Rosa, for plaintiff.
W. R. Gastle, for defendant.
Tbe exceptions are sustained, tbe judgment of tbe Circuit Court is reversed and tbe case remitted to that Court for further proceedings.